Title: To Thomas Jefferson from James Monroe, 15 March 1804
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            London March 15th. 1804
          
          I have yours of Jany. 8. by Mr. Baring who arrived lately in the packet. From the view I am able to take of the subject I am of opinion that my appointment to Louisiana will be incompatable with the duties I am to perform in this quarter. To conclude a treaty with this govt., or to make such an experiment as wod. authorise me to say that one cannot be had, to regulate on just principles the points in question between the two nations, will require at least two months; to proceed to Madrid thro Paris, conclude a treaty with the minister of Spn., & return here, will consume six more; and to reach the U States perhaps two more. If an experiment is made it ought to be a fair one so as to terminate, in case of success, for ever, all points in controversy or likely to be so between the parties, or in case of failure to put them completely in the wrong. Perhaps it may require less time to adjust the business with both powers, but the presumption is otherwise. Under such circumstances it seems proper that I shod. pursue one or other of the objects only, and being on the ground, already charged with these duties, it is possible that some inconvenience might attend my withdrawing from it, especially in reference to this power at this moment. Several incidents have occurr’d wh. however unimportant, or correct in principle, have nevertheless produc’d some sensation here. The rejection of the treaty lately formed by Mr. King, as is said to be the case; the proposition in Congress of some defensive measure agnst the impressment of our seamen, and the affair of Etiquette with Mr. Merry are of this kind. but the incident which produc’d that state of mind which is susceptible of irritation by light causes, was the adjustment of our affair with France, which this govt. did not expect, & has most probably subjected it to much embarrassment. To remove these impressions, and arrange our affairs with this govt. on just & equal principles, in cases of necessary contact or rather of actual collision, will require more time than the pressure of any other duty will permit, especially one of great expectation, a failure to perform which might compromit my friends as well as myself. I consider the affair with Spain as being likewise of importance, and am not without every sanguine hope of succeeding in it, in case I proceed thither. I have much reason to count on the strong aid of France, independant of wh. I think our present attitude must be an imposing one there. I shall therefore make up my mind to pursue these objects with the attention they merit, and to give them the time they may require. With this power there will be some difficulty, from the nature of the questions themselves, its pretensions & former practice in respect to some of them, and the expectation it has constantly fostered of holding a relation to us more close & connected, than comports with an adjustment which separates us for ever, and leaves the U States to that high career which their destiny seems to promise. They must see distinctly that by separating ourselves from Europe, placing our maritime rights on a just footing, remaining neutral and respected, while they are at war, we must soon become one of the greatest, as we are the most interesting & happiest of nations. Many circumstances have tended to convince me that they entertain very false impressions with respect to our growth, and that they view the rapid advanc’ment we have made & are making with no very favorable eye. They seem to consider our prosperity not simply as a reproach to them, but as impairing or detracting from theirs. Without possessing the means of retarding it, but at the hasard of equal perhaps greater danger to themselves, they have not yet attaind that enlarged & liberal state of mind which inspires a desire to promote it. Thus I think that whatever accomodation is obtained, however just and fair the principle may be on which it is claimed, will be yielded with reluctance & slowly. It is not impossible that procrastination will be attempted from the consideration of what is to occur in the U States at the end of the present year, in the hope that something may result from it favorable to their views. In revolving this subject over I have sometimes doubted whether it would not be better for the present to leave the business here untouched, and attempt an adjustment of that with Spain first. It might give time for the passions which have been improperly excited, by light causes, to subside, & in case of a favorable issue of a better prospect of success here afterwards. On the whole however I am led to conclude, that as it would be the most frank and respectful course of proceeding to this power, and at the same time most conciliatory, to commence here, to adopt that conduct, which I shall accordingly do as soon as I am prepared for it. To be thus prepared will not require more than a week or fortnight at most, when I shall ask an interview with Ld. Hawkesbury & open the subject to him.
          In thinking of an appointment in Louisiana I did not contemplate the idea of having any thing to do with this power, and did hope that the business with Spain might easily be adjusted in time for me to reach the U States in the course of the ensuing autumn. I found soon after my arrival here that it was not a situation in wh. I cod. promise myself any satisfaction, and was therefore desirous of extricating myself from it as soon as I cod. with propriety. The opinion wh. I entertained of the respect due to the office I held, to the govt. & country I represented appeared to be different from that wh. was held on the same subject by this govt. & those in that circle. My visits to the ministers were not returned; I obtained a list of them of Sr. Stephen Cotterel & sent my cards round, as I had been told by some foreign ministers was the usage, but recd. no acknowledgment of the attention. Suspecting that I ought to have gone in person I apologized for the mode to Mr. Addington, when I was presented to him at the levee, as I also did to the Ld. chancellor who assured me that the apology was due from them, since in fact it appeared that they had not known in what manner the visit had been made. I visited Ld. H. in person more than once & left my card, without receiving any return. I visited also Ld. Sallusbury the chamberlain to the King in the same manner & with like effect. My visit to Mr. Yorke who succeeded Ld. Pelham after my arrival here, was return’d, as was Mrs. Monroe’s by his Lady. we were invited to dine with Ld. & Lady H., wh. we did; afterwards Mrs. M. called on Lady H. but her visit was not returned; as she had sent us cards to attend a presentation of colours the day before, and it was possible she might construe that visit into an acknowledgment of that civility. Mrs. M. made her another, wh. was also disregarded. All this preceded the affair of Mr. Merry, and had no connection with it. We have lately invited Ld. H. & Mr. Yorke with their Ladies to dine with us in return for a similar attention recd. from them. The first refused on acct. of an engagmt., the second on acct. of a prior one. As the affr. of Mr. Merry was known here when the invitation was given, it is possible that that circumstance & the other intelligence recd. from him by the packet may have occasioned the refusal; tho’ it may be that they were engaged, and I am persuaded Mr. Yorke really was. A second invitation from Ld. & Lady H was declined on acct. of a prior engagement or rather because Mrs. M’s visit had not been returned, with a view also to furnish an opportunity of paying them that attention before we recd. it a second time. At Ld. H.’s table when speaking with his Lady, who appears to me to be an amiable woman, on the subject of our climate, of its variety &c. I mentioned that while the northen parts were perhaps in snow, the southern enjoyed the bloom of spring; that in Feby at Charlestown, I understood, they had the course, and, from the want of other topicks of conversation, I added that on such occasions there was always a great concourse of people with gay equipages &c. Ld. Castleray asked me what kind of equipages had they? I cod. not but be surprised at the inquiry, nevertheless replied, such as I saw here. Sir Wm. Scott then remarked, that he had lately seen an acct. of a grand fête at the cape of good hope, wh. concluded with observing that all “the beauty taste & fashion of Africa were assembled there.” This occasion’d some mirth as you will suppose at our expense, in wh. I cod. not well partake, & in justice to Ld. H. it is proper to say that by his reserve he did not appear to think that the remark was made on a suitable occasion. I was really embarrassed what part to take on the occasion. It was disaggreable to me to let it pass unnotic’d, but I cod. not well notice it, without appearing to be hurt at it, nor without throwing the company into some confusion. I was therefore silent. Shortly afterward, in conversing with Ld. Castleray & some other gentlemen on the rapid growth of the U States, I observed that I was astonishd to find persons of distinction by their offices & talents so extremely uninformed on that subject, as they were generally in this country: that in truth they knew as little of us as they did of the cape of good hope. At the dinner with Ld. H. Lady Bristol had precedence of Mrs. M. tho she was the wife of Lady H.’s brother, who had been lately undersecretary of state only & then held no other distinction than that of his title. When dinner was announc’d Ld. H. communicated it to Lady Bristol in a whisper who took the lead & Mrs. M. & Lady H. followed, no one leading them. In talking with one or two foreign ministers on these subjects, as matter of enquiry of what I might expect, rather than what had happen’d, I found that they knew as little about it as myself, and was led to believe that there was no fixed rule, & to presume that there was no disrespect intended us. In respect to the ministers of other powers we appear to hold the lowest grade; in a diplomatick dinner at Ld. H’s, precedence was given, & apparently by design, to all the other ministers, and on more occasions than one to the minister of Portugal, evidently by design. By this detail wh. I shod. most probably never have made the subject of a letter, had it not derived sufficient consequence by the affair with Mr. Merry, you will find that I was resolved not to suffer circumstances of the kind, to interfere in any degree, with the good understanding wh. I was very desirous of improving with this country. From what the King & his ministry had told me, wh. was afterwards repeated in a very formal manner by Mr. Merry, as he said by order of Ld. H., of the pleasure with wh. his majesty had recd. me here, I concluded that I stood on the same ground with my predecessors, and thought it better to be satisfied with it, than make it a subject of contestation especially at the present moment. By no act of my own however have I given a sanction to pretentions wh. I considered degrading to my country. In my intercourse with the govt., & with others, it has probably been seen that I neither felt or acknowledged any inferiority in a national or individual sense.
          Another consideration wh. made me very desirous of withdrawing hence, is the enormous expence attending a residence here. It is a fact that in all those articles wh. a family necessarily consumes a dolr. in the U States is equal to a guinea here. In some articles the ratio does not apply; meats for example are generally not more than double here what they are there; poultry is quadruple what it is in Richmond; groceries are at least in that proportion; tolerable coffee is 7/. per pd.; wine & spirit in the same proportion fruit exceeds it. Be assured that I had suffered enough by the suite of my former appointment to France not to have been sufficiently on my guard here. But no precaution can protect one against such charges. It is I fear impossible to live here in a manner, wh. wod. not expose me to reproach, on the salary, and as I owe some money & am advancing in years, it seemed to be a duty wh. I owed to my family to withdraw from a situation wh. threatened to envolve me in greater debt, with a view to devote the remnant of my active life to make some provision for their advanc’ment and my comfort. Having as it were relinquished a second time the bar I saw some hasard in returning to it. The employment adverted to seemed to be one, in which I might continue to serve my country, & in the mode you mention promote also the interest of my family. But that I see is altogether impossible & therefore relinquish the idea of it. Indeed I was not certain that it was practicable at first, of wh. I became more doubtful afterwards, since I perceived many reasons why I shod. remain here thro’ the next winter, as I intimated to Mr. Madison in a subsequent letter. On the subject of the outfit, I thought after the experience I had had, that ½. an outfit to Paris was in itself reasonable, & might with propriety be allowed. There is an actual expense attending such a service wh. the annual compensation will not provide for. There is an equipment wh. the present style of that govt. requires, the want of wh. wod. have been notic’d in me & perhaps done harm, wh. will cost five or six hundred pounds. For an extry. mission ½ an outfit, is a moderate allowance, with a quarters salary to bring him home. It is I presume less by ½ what has been heretofore allowed. Had I been a resident minister with either govt. & transfer’d to the other, ½ an outfit wod. have been allowed. The reason appears to me to be stronger in favor of that allowance to one who leaves his home & affrs., who has to encounter the expense of equipment (I mean personal), after incurring a much greater expense, in a much longer voyage. However on this point I wish nothing that is deemed improper or likely to expose my friends or myself to the slightest impution of departing from a system of œconomy wh. it is indispensably necessary in all future cases to observe. Having accepted a resident appointment here, made it seem necessary that I shod. remain longer than on experience I found comported with my interest or desire. It was that with other considerations wh. induc’d me to suggest the idea to Mr. Madison of protracting my return untill the next year. Should I go to Spain be assured that I will do every thing in my power to execute a comn. wh. is suggested in yours. You cannot estimate too highly the propriety of due attention to that object. I shod. most probably have hinted something on that head heretofore had I not supposed you wod. have obtained due information from other quarters. I shall deliver the shortest letter to Mr. Williams & suppress the other. Mrs. M. has not enjoyed her health well here, owing to the moisture of the climate. At present she is better. We are much gratified by the details you have been so kind as give us of our good neighbours, to whom be pleased to present our best regards. The establishment of the family of Trist gives us much pleasure. My recommendation of Mr. Skipwith to the collectorship at N. Orleans was made on the idea that Mr. Trist was provided in another line: I shod. certainly recommend neither of those gentn. to employment at the expence of the other. I hope however that something may be done for Mr. Skipwith in that quarter since he seemed disposed when I left France to move there even in case he failed to obtain an appointment. I shall reconcile him to what has occurr’d. I am Dear Sir
          very sincerely your friend & servt
          
            Jas. Monroe
          
          
            P.S. I took the liberty to mention Mr. Prevost in a letter sometime since to Mr. Madison in the hope that some attention might be shown him, if an opportunity offered.
          
        